Citation Nr: 0030370	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  99 14 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected schizophrenic reaction, undifferentiated type, 
currently evaluated as 50 percent disabling.  

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	AMVETS





ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran had active military service from January 1970 to 
September 1970.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a rating decision in October 1998.  

The veteran requested a hearing at the Board.  While a 
hearing was scheduled, the records on file show that he later 
indicated he would be unable to attend the hearing.  No 
further hearing was requested.  



REMAND

The most recent psychiatric examination was conducted in 
April 1999.  The examiner reported that the veteran stated 
that his employer told him that he was unable to work.  The 
veteran also stated that he had not worked and had no hope of 
being able to go back to work.  The examiner indicated that 
the veteran was quite confused during the interview.  
Although he was oriented to time, place, and person, he was 
reported to have been quite disorganized, incoherent and 
irrelevant.  The veteran had tremendous difficulty in 
connecting information together and his thought processes 
were only partially organized.  He freely admitted both 
auditory and visual hallucinations, and he had paranoid 
delusions.  His concentration was poor; he thought people 
were out to get him, and his memory was quite poor.  The 
veteran's reasoning, insight, and judgment seemed to be 
impaired as well.  The diagnosis was that of chronic 
schizophrenia, paranoid type.  The Global Assessment of 
Functioning was reported to be around 35.  

The Board notes that while the veteran has essentially 
indicated that he is unable to work due to his service-
connected schizophrenia, he has not submitted any records to 
definitively support this assertion.  

An August 1997 memorandum from the U.S. Postal Service 
indicated only that the veteran's request for Temporary Light 
Duty had been denied because of the lack of availability of 
Temporary Light Duty.  It also indicated that if there should 
be a change in contingencies, including the veteran's work 
restrictions, then Temporary Light Duty might be available to 
the veteran in the future.  

In light of the evidence suggesting that the veteran is not 
working, the Board finds that another psychiatric examination 
should be conducted in order to fully evaluate the severity 
of the service-connected disability.  During the evaluation 
on remand, the examiner should specifically be asked to 
comment as to whether any symptoms resulting from service-
connected disability render him unemployable.  Additionally, 
since the veteran's claim for a TDIU is inextricably 
intertwined with his claim for an increased rating for his 
service-connected schizophrenic reaction, both issues must be 
addressed together on remand.  Harris v. Derwinski, 1. Vet. 
App. 180 (1991).

Because the last examination did not provide information to 
fully evaluate the degree of industrial inadaptability caused 
by the service-connected disability, further development of 
the medical evidence is warranted.  Moreover, a review of the 
file also indicates that relevant clinical evidence may be 
available.  Noted in this regard is the lack of any medical 
records of treatment for the veteran's psychiatric problems 
since his September 1998.  Accordingly, the RO should aid the 
veteran in obtaining any records of ongoing treatment for 
review.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

In addition, the Board also notes that, during the course of 
the veteran's appeal, the statutes governing assistance to 
claimants and the benefit of the doubt were amended.  See 
Veterans Claims Assistance Act of 2000 (Nov. 9, 2000: 114 
Stat. 2096).  

On remand, the RO must conduct further review and development 
consistent with the newly amended statutes.  This should 
include providing the veteran with notice of the required 
information and evidence necessary to substantiate his 
claims, affording the veteran the duty to assist in obtaining 
records and, when appropriate, affording the veteran a 
medical examination when such is necessary to make a decision 
on the claims.  Specific requirements regarding such 
notification and duty to assist are set forth in the newly 
amended provisions.  

Following review and development under the newly promulgated 
regulations, the RO should readjudicate the veteran's claims, 
applying the latest version of the law as discussed in 
38 U.S.C.A. § 5107.  See Veterans Claims Assistance Act of 
2000 (Nov. 9, 2000: 114 Stat. 2096).  

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claims, these issues are remanded to 
the RO for the following action:

1.  The RO should take appropriate action 
to contact the veteran in order to have 
him submit any additional medical 
evidence, additional information, or 
further argument to support his claims of 
for entitlement to a TDIU and an 
increased rating for his service-
connected schizophrenic reaction.  The 
veteran should also be requested to 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his service-connected 
psychiatric disorder since September 
1998.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  

2.  Then, the RO should schedule the 
veteran for a VA examination to determine 
the current severity of his service-
connected psychiatric disorder.  All 
indicated tests must be conducted.  The 
claims folder must be made available to 
and reviewed by the examiner prior to the 
requested study.  The examiner is 
requested to use a multiaxial assessment, 
to assign a GAF score, explain what the 
assigned score represents, and to 
reconcile that score with earlier GAF 
scores.  Moreover, the psychiatrist must 
identify the frequency and severity of 
all findings associated with the 
psychiatric disorder, as well as 
enumerate all symptomatology, 
particularly with respect to the 
veteran's affect, speech, memory, 
judgment, abstract thinking and mood.  
The examiner should offer an opinion as 
to the veteran's ability to maintain 
personal hygiene; the presence or absence 
of hallucinations and/or delusions; the 
presence or absence of depression; and 
his ability to obtain and maintain 
employment.  Finally, commentary 
concerning the presence or absence of 
suicidal and/or homicidal ideation, 
obsessional rituals, and/or any 
disorientation would be of great value to 
the Board.  A complete rationale for each 
opinion expressed must be provided.  The 
report of the examination should be 
associated with the veteran's claims 
folder.  

3.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate by the RO, 
the RO should review the veteran's claims 
in light of any evidence submitted since 
the SOC in June 1999.  Due consideration 
should be given to all pertinent Court 
decisions, laws and regulations, 
including the newly enacted legislation 
as noted above.  If the benefits sought 
on appeal are not granted, the veteran 
and his representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

